ORDER
PER CURIAM.
Cross Keys Garage Inc. (Employer) appeals the Final Award of the Labor and Industrial Relations Commission (Commission) awarding its former employee, Samuel Sallee, (Claimant), unemployment benefits finding that Claimant was discharged from employment for reasons other than misconduct. We affirm.
We have read the briefs of the parties and have reviewed the legal file. We find the Final Award of the Commission is supported by competent and substantial evidence and no error of law appears. An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).